                                          Case 3:20-cv-09119-JCS Document 32 Filed 05/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ALI POORSINA,
                                   7                                                       Case No. 20-cv-09119-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER DENYING MOTION FOR
                                   9                                                       RECONSIDERATION
                                         XIAOSONG ZHANG, et al.,
                                  10                                                       Re: Dkt. No. 31
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff brings a Motion for Reconsideration in which he asks the Court reconsider its

                                  14   March 31, 2021 Order, dkt. no. 29, granting Defendants’ motions to dismiss and dismissing his

                                  15   complaint without leave to amend on the basis that there is no federal jurisdiction over his claims.

                                  16   To the extent he seeks leave to file a motion for reconsideration under Civil Local Rule 7-9, the

                                  17   request fails because such a request must be made before judgment has been entered in the case.

                                  18   As the Court has already entered judgment, dkt. no. 30, Plaintiff’s motion is untimely. Even

                                  19   construed as a motion to vacate judgment under Rule 60 of the Federal Rules of Civil Procedure,

                                  20   the Motion fails. Under Rule 60(b), the Court may relieve a party from a final judgment based on,

                                  21   inter alia, the discovery of new evidence that could not previously have been obtained with

                                  22   reasonable diligence. On the other hand, a Rule 60 motion cannot be used to “to reargue points

                                  23   already made, or that could have been made, in dispute of the underlying motion.” In re

                                  24   Jakubaitis, No. 8:13-BK-10223-TA, 2021 WL 1293856, at *9 (B.A.P. 9th Cir. Apr. 7, 2021).

                                  25          While Plaintiff contends in the Motion that he brings newly discovered evidence in support

                                  26   of his claims, he does not demonstrate that this evidence could not have been obtained before the

                                  27   motions to dismiss were decided by acting with reasonable diligence. Nor does this “new

                                  28   evidence” have any bearing on the Court’s conclusions. As the Motion is simply an attempt to
                                          Case 3:20-cv-09119-JCS Document 32 Filed 05/06/21 Page 2 of 2




                                   1   reargue points that Plaintiff already made – or could have made – in opposition to the motions to

                                   2   dismiss, the Court DENIES the Motion.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: May 6, 2021

                                   6                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   7                                                  Chief Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
